The plaintiff, having previously filed a complaint, on Thursday, Spring Term, 1896, obtained judgment for want of an answer. On the next day the judge, on defendants' affidavit and application, set aside the judgment and allowed defendants 30 days to answer. Plaintiff appealed.
It has been the settled rule for some time that any order or decree made was, during the term, in fieri, and that the Court during the term could vacate or modify the same.
The Court has the discretion also, not reviewable, to extend the time for filing pleadings. Code, sec. 274; Gilchrist v. Kitchin, 86 N.C. 20;Brown v. Hale, 39 N.C. 188.
AFFIRMED.
Cited: Davison v. Land Co., 120 N.C. 260; Woodcock v. Merrimon,122 N.C. 735; S. v. Chesnutt, 126 N.C. 1122; Cook v. Tel. Co.,150 N.C. 429; Gold v. Maxwell, 172 N.C. 150.
(20)